DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 1, 2021.  Claims 1, 7, 18, and 34 are currently amended.  Claims 4, 5, and 35-40 are canceled herewithin.  Claims 1-34 and 41 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 7, 18, and 34 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 2, 6, 13, 15, and 17 as being unpatentable over Hamilton (USP 3,101,084) in view of Goodsir et al (USP 5,242,423) is withdrawn in view of applicant’s arguments filed February 1, 2021.
	Rejection of claims 3 and 16 as being unpatentable over Hamilton (USP 3,101,084) and Goodsir et al (USP 5,242,423) in view of Sheldon (US 2014/0219887 A1) is withdrawn in view of applicant’s arguments filed February 1, 2021.
	Rejection of claims 14 and 41 as being unpatentable over Hamilton (USP 3,101,084) and Goodsir et al (USP 5,242,423) in view of Wesley (USP 4,004,718) is withdrawn in view of applicant’s arguments filed February 1, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Gayan, applicant’s representative, on February 11, 2021.
The application has been amended as follows: 
1 (currently amended): A sub-1µL pipette, comprising: 
a body; 
a tip mounting portion located at a distal end of the body; 
of the tip mounting portion thereof;
a piston located within the metal tube and adapted for reciprocating movement therein; and a pipette tip of known volume, the pipette tip having a distal opening and attached by a proximal end to the tip mounting portion of the pipette, 
wherein a distal end of the hollow metal tube forms a seal with an inner surface of the pipette tip near the distal opening thereof so as to produce a minimized ullage volume.

13 (currently amended): A sub-1µL pipette assembly, comprising: 
a pipette, the pipette including: 
a body, 
a tip mounting portion located at a distal end of the body, 
a small diameter hollow metal tube concentrically arranged within the tip mounting portion and protruding some distance from a distal end of the tip mounting portion thereof, and 
a piston located within the metal tube and adapted for reciprocating movement therein; and 
a removable pipette tip of known volume installed on the tip mounting portion of the pipette, the pipette tip having a proximal mount portion and a distal opening; 
wherein, a distal end of the hollow metal tube forms a seal with an inner surface of the pipette tip near the distal opening thereof so as to produce a minimized ullage volume.

24 (currently amended): A sub-1µL pipette, comprising: 
a body; 
a tip mounting portion located at a distal end of the body; 
of the tip mounting portion thereof; 
a piston located within the metal tube and adapted for reciprocating movement therein; and 
a retractable protective sleeve associated with a distal end of the tip mounting portion, the retractable protective sleeve having a distally located pipette 7Response to Office Action of: 09/30/2020App. No.: 15/727,020 tip receiving portion and configured to surround the protruding portion of the hollow metal tube when no pipette tip is installed on the pipette.
Allowable Subject Matter
Claims 1-3, 6-34, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the sub-1µL pipettes of claims 1 and 13 specifically wherein: a hollow metal tube is concentrically arranged within a tip mounting portion located at a distal end of the pipette body, said metal tube protruding some distance from a distal end of the tip mounting portion; a piston that is located within the hollow metal tube and adapted for reciprocation movement therein; and a pipette tip of known volume installed on the tip mounting portion of the pipette and having a distal opening, wherein a distal end of the hollow metal tube forms a seal with an inner surface of the pipette tip near the distal opening thereof so as to produce a minimized ullage volume.  With respect to claim 24, there is no disclosure or fair teaching of a sub-1µL pipette specifically wherein: a hollow metal tube is concentrically arranged within a tip mounting portion located at a distal end of the pipette body, said metal tube protruding some distance from a distal end of the tip mounting portion; a piston that is located within the hollow metal tube and adapted for reciprocation movement therein; and a retractable sleeve associated within a distal end of the tip mounting portion, the retractable sleeve having a distally located pipette tip receiving portion and configured to surround the protruding portion of the hollow metal tube when no pipette tip is installed on the pipette.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/					/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798        	
February 11, 2021